Citation Nr: 1527757	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-06 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty for training from December 1988 to March 1989 while service in the U.S. Army Reserve, and had other periods of active duty for training and inactive duty training with the Army National Guard of Indiana from April 1992 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for tinnitus.  The Veteran appealed the denial in this decision, and the matter is now before the Board.  

This case was previously before the Board in November 2012, at which time the Board denied a claim to service connection for hearing loss and a claim of entitlement to a total disability based upon individual unemployability (TDIU) but remanded the present claim to service connection for tinnitus for additional evidentiary and procedural development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded due to noncompliance with remand directives articulated by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As noted above, the Board previously remanded this matter in November 2012, specifically to obtain an adequate VA examination and medical opinion addressing the etiology of the Veteran's tinnitus.  VA sent a notice letter to his address on "[redacted]" in [redacted], Indiana in February 2013 informing him that a VA medical facility will notify him of the date, time, and place of an examination for his tinnitus claim.  However, the claims file does not include a copy of the letter that was sent to the Veteran with the date, time, and location of his VA examination.  The Appeals Management Center (AMC) requested that he be scheduled for such an examination, as shown by a February 2013 VA future compensation and pension appointments report.  Notably, this document lists the Veteran's address as a post office box in [redacted], Indiana.  A March 2013 VA medical record stated that the Veteran failed to report on March 16, 2013 for a VA examination.  

While it is true that when "a claimant, without good cause, fails to report for an examination or re-examination, the claim shall be rated on the evidence of record, or even denied," it is unclear in this case whether the Veteran was notified of the date, time, and location of his VA examination.  See 38 C.F.R. § 3.655 (2014).  Specifically, the Veteran has indicated that his address was on [redacted] in [redacted], Indiana since late 2008.  This is the current address that is listed for him in the Veterans Benefits Management System (VMBS).  Prior to 2009, his address was the P.O. Box address in [redacted], Indiana that was listed on the February 2013 VA future compensation and pension appointments report.  Since his claims file does not include the notice letter informing him of the date, time, and location of the March 16, 2013 VA examination, it is unclear whether the RO/AMC substantially complied with the Board's November 2012 remand directives.  Thus, the matter is remanded to ascertain and associate the proper notice letter with his claims file or to provide the Veteran with a new VA examination for his tinnitus claim. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any notice letters sent to the Veteran informing him of the date, time, and location of the March 16, 2013 examination for his tinnitus claim, if any such letter is available.  

2.  If VA is unable to associate such a notice letter with the Veteran's claims file, schedule the Veteran for a new VA examination and request an opinion from an appropriate examiner to determine the etiology of his claimed tinnitus.  The claims file should be made available for review in conjunction with the examination, and the examiner's attention should be directed to this Remand and the November 2012 Remand.

The examiner should specifically determine whether the Veteran has tinnitus, and state whether any such disorder is at least as likely as not (i.e., a 50 percent degree of probability or greater) had its onset in service or is otherwise related to any period of service.  In answering this question, the examiner should address the Veteran's assertions that he has experienced problems since military service, and should set forth the medical reasons for accepting or rejecting his statements regarding continuity of symptoms since his military service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

3.  After completing all indicated developments above, and if additional evidence necessitates, readjudicate the claim of entitlement to service connection for tinnitus, in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

